*294Concurring Opinion by
Judge Kramer:
I concur in the result reached by the majority but do not adhere to the scope of review utilized. It is not an abuse of discretion standard that controls, but rather a recognition that the refusal of a municipal governing body to rezone is not subject to review by this or any other court. We so held in Clover Hill Farms, Inc. v. Lehigh Township Board of Supervisors, 5 Pa. Commonwealth Ct. 239, 289 A.2d 778 (1972) and we followed that holding in Board of Supervisors of Ferguson Township v. Strouse, 16 Pa. Commonwealth Ct. 143, 328 A.2d 177 (1974) and Warren v. Ferrick, 17 Pa. Commonwealth Ct. 421, 333 A.2d 237 (1975).
In McCandless Township v. Beho Development Company, 16 Pa Commonwealth Ct. 448, 332 A.2d 848 (1975), we stated that a request for rezoning calls upon a local governing body, acting in its legislative role, to consider whether or not rezoning is in the best interest of the community and that there is no right of appeal from a denial of such a request.
My careful review of this record reveals that the appellants presented to the Borough Council a petition restricted solely to a request for a change in the classification of their property. There is not the slightest mention, hint, or inference that the petition was intended to be a challenge under section 1004 of the Pennsylvania Municipalities Planning Code, Act of July 31, 1968, P.L. 805, as amended, 53 P.S. §11004, and the appellants did not offer a proposed curative amendment or “plans and other materials” as required by that statute. Kaufman and Broad, Inc. v. Board of Supervisors of West Whiteland Township, 20 Pa. Commonwealth Ct. 116, 340 A.2d 909 (1975); Penn Township Board of Supervisors v. DeRose, 18 Pa. Commonwealth Ct. 626, 339 A.2d 859 (1975); Ellick v. Board of Supervisors of Worcester Township, 17 Pa. Commonwealth Ct. 404, 333 A.2d 239 (1975).. By merely petitioning for a rezoning of their land, *295the appellants did not avail themselves of any of the methods available for questioning the legality or constitutionality of a zoning ordinance.
As a result, neither this Court nor the lower court should have passed upon the merits of the case, and the result I would reach would not foreclose the appellants from challenging the ordinance in some proper manner.
Judge Rogers joins in this concurring opinion.